Case 4:17-cv-00606-TCK-JFJ Document 341 Filed in USDC ND/OK on 09/23/20 Page 1 of 16




                             United States District Court
                              NORTHERN DISTRICT OF OKLAHOMA

   CARLY GRAFF, et al.                           )
                                                 )
           Plaintiffs,                           )
                                                 )
   v.                                            )       Case No. 4:17-CV-606-TCK-JFJ
                                                 )
   ABERDEEN ENTERPRIZES II, INC.,                )
   et al.                                        )
                                                 )
           Defendants.                           )

         REQUEST FOR THE COURT TO TAKE JUDICIAL NOTICE OF ITS RECORDS IN
        ANOTHER PROCEEDING AND OF THE OTHER LAW ENFORCEMENT AGENCIES
        ACTIVE IN TULSA COUNTY BESIDES THE TULSA COUNTY SHERIFF’S OFFICE

           COME NOW Defendants, Tulsa County Sheriff, Vic Regalado, Tulsa County Court

   Clerk, Don Newberry, and Tulsa County Court Cost Administrator, Darlene Bailey (collectively,

   the “Tulsa County Defendants”), and for purposes of Plaintiff’s Motion for Preliminary

   Injunction request this Court to take judicial notice of its records in another proceeding and of

   the other law enforcement agencies active in Tulsa County besides the Tulsa County Sheriff’s

   Office. In support hereof, Tulsa County Defendants state as follows:

           1.      Since the filing of Plaintiff’s Motion for Preliminary Injunction (Doc. 77, 79), the

   COVID-19 pandemic has swept across the world and changed the habits of congregate housing.

           2.      Recently, both the State Court Judges and the Tulsa County Sheriff in Feltz v.

   Board of County Comm’rs of Tulsa County, et al., Case No. 18-cv-298-CVE-JFJ pending in the

   U.S. District Court for the Northern District of Oklahoma, have filed evidentiary materials with

   this Court in support of the fact that during this pandemic the State Court Judges, Public

   Defender and District Attorney are working together to keep the population of the Tulsa County

   Jail at a minimum for reasons of public health. See Declaration of Judge David Guten, Exhibit

   “4” to Defendant State Judges’ Response to Plaintiffs’ Motion for Temporary Restraining Order
                                                     1
Case 4:17-cv-00606-TCK-JFJ Document 341 Filed in USDC ND/OK on 09/23/20 Page 2 of 16



   and Preliminary Injunction against Defendant Tulsa County Sheriff and Brief in Support (Doc.

   167-4); Affidavit of Stephen Andrew Kunzweiler, Exhibit “K” to Defendant Tulsa County

   Sheriff’s Response Brief to Plaintiff’s Motion for a Temporary Restraining Order and

   Preliminary Injunction against Defendant Tulsa County Sheriff (Doc. 166-11); and Samantha

   Vincent, Tulsa County Jail Occupancy Hits Record Low as Judges, Attorneys, Police Adjust to

   Covid-19 Pandemic, Tulsa World, March 28, 2020, https://www.tulsaworld.com/news/local/

   crime-and-courts/tulsa-countyjail-occupancy-hits-record-low-as-judges-attorneys-police-adjust-

   to-covid-19/article_9ba4c86d-0fdc-5223-983b-89fa572ad54f.html (Doc. 166-12).               For the

   Court’s convenience, these court records are also attached hereto as Exhibits “A,” “B” and “C,”

   respectively.

             3.     A court may take judicial notice “of its own records and files, and facts which are

   part of its public records.” St. Louis Baptist Temple, Inc. v. FDIC, 605 F.2d 1169, 1172 (10th

   Cir. 1979).

             4.     In addition to the Tulsa County Sheriff’s Office, there are at least sixteen other

   law enforcement agencies with the authority in Tulsa County to arrest someone on an

   outstanding arrest warrant:1 (1) Oklahoma Highway Patrol; (2) Tulsa Police Department; (3)

   Bixby Police Department; (4) Broken Arrow Police Department; (5) Catoosa Police Department;

   (6) Collinsville Police Department; (7) Jenks Police Department; (8) Owasso Police Department;

   (9) Glenpool Police Department; (10) Sand Springs Police Department; (11) Sapulpa Police

   Department; (12) Skiatook Police Department; (13) Sperry Police Department; (14) Inola Police

   Department; (15) Muscogee (Creek) Nation Whitehorse Tribal Police Department; and (16)

   Tulsa International Airport Police Department.




   1
       22 O.S. §§ 172, 175, 967-969.
                                                     2
Case 4:17-cv-00606-TCK-JFJ Document 341 Filed in USDC ND/OK on 09/23/20 Page 3 of 16



          5.     A court may take judicial notice of the existence of other police departments

   present in a county besides the county sheriff’s office. See Slusher v. Furlong, 29 Fed.Appx.

   490, 493, 2002 WL 12252 (10th Cir. Jan. 4, 2002) (“We take judicial notice that Westminster

   and Arvada are municipalities located, at least in part, in Jefferson County, Colorado, and that

   both cities have their own police departments that are separate from the Jefferson County

   Sheriff’s Department”).

          WHEREFORE, Tulsa County Defendants respectfully request this Court to take judicial

   notice of Doc. Nos. 167-4, 166-11 and 166-12 filed in Case No. 18-cv-298-CVE-JFJ, and to take

   judicial notice of the other law enforcement agencies active in Tulsa County besides the Tulsa

   County Sheriff’s Office (see paragraph 5 above).

                                                  Respectfully submitted,



                                                  /s/ Douglas A. Wilson
                                                  Douglas A. Wilson, OBA No. 13128
                                                  Assistant District Attorney | Civil Division
                                                  Tulsa County District Attorney’s Office
                                                  500 S. Denver Ave. Ste. 827
                                                  Tulsa, OK 74103
                                                  (918) 596-8795
                                                  douglas.wilson@tulsacounty.org


                                                  Joel L. Wohlgemuth, OBA #9811
                                                  Jo Lynn Jeter, OBA #20252
                                                  Barrett Powers, OBA #32485
                                                  NORMAN WOHLGEMUTH CHANDLER JETER
                                                      BARNETT & RAY
                                                  2900 Mid-Continent Tower
                                                  401 South Boston
                                                  Tulsa, OK 74103
                                                  (918) 583-7571
                                                  (918) 584-7846 – facsimile
                                                  jwohlgemuth@nwlawok.com
                                                  jjeter@nwlawok.com
                                                  bpowers@nwlawok.com

                                                  3
Case 4:17-cv-00606-TCK-JFJ Document 341 Filed in USDC ND/OK on 09/23/20 Page 4 of 16



                                  CERTIFICATE OF SERVICE

   I hereby certify that on September 23, 2020, I electronically transmitted the foregoing document
   to the Clerk of Court using the ECF System for filing and transmittal of a Notice of Electronic
   Filing to the following ECF registrants:

   Robert Earl Applegate                              Thomas Adrian LeBlanc
   Robert Lamar Betts                                 Douglas N. Letter
   Robert Murray Blakemore                            Mary B McCord
   Kelsey Ann Chilcoat                                Harry Anthony Parrish
   Isaac Robertson Ellis                              Carri Ann Remillard
   Melodie Freeman-Burney                             Elizabeth Rossi
   Robert D Friedman                                  Daniel E Smolen
   Rodney J Heggy                                     Donald Eugene Smolen, II
   Jeffrey Calvin Hendrickson                         Todd Michael Wagner
   Katherine Hubbard                                  Chris M Warzecha
   Robert Dale James                                  Seth T Wayne
   Alexander Karakatsanis                             Jill Elizabeth Webb
   April Danielle Kelso                               Randall J Wood
   Robert Stevens Lafferrandre                        John R Woodard, III
   Stefanie Erin Lawson                               Maurice Glenn Woods, II



                                                      /s/ Douglas A. Wilson
                                                      Douglas A. Wilson




                                                  4
Case 4:18-cv-00298-CVE-JFJ Document 167-4 Filed in USDC ND/OK on 04/10/20 Page 1 of 3
Case 4:17-cv-00606-TCK-JFJ Document 341 Filed in USDC ND/OK on 09/23/20 Page 5 of 16




                                                                         "A"
                                                                      Exhibit
Case 4:18-cv-00298-CVE-JFJ Document 167-4 Filed in USDC ND/OK on 04/10/20 Page 2 of 3
Case 4:17-cv-00606-TCK-JFJ Document 341 Filed in USDC ND/OK on 09/23/20 Page 6 of 16
Case 4:18-cv-00298-CVE-JFJ Document 167-4 Filed in USDC ND/OK on 04/10/20 Page 3 of 3
Case 4:17-cv-00606-TCK-JFJ Document 341 Filed in USDC ND/OK on 09/23/20 Page 7 of 16


Arrestee's Name       Case Number Date of Request    Relief Requested
Keith Martin          CM-20-1318           3/20/20   PR bond
Kathleen Walding      CF-20-1319                     PR bond
Gerrick Henderson     CF-20-1059                     PR bond
Rudy Yocham           CM-20-1087                     PR bond
Kristy Smith          CF-20-1295           3/31/20   PR bond
Ronnie McGowan        CF-18-3356                     Reduce to $3,000
Dustin Smith          CF-20-1353                     PR bond
Jerome Shavers        CF-20-1480                     PR bond
Isac Hernandez        CF-20-1422                     PR bond
Paul Baker            CM-20-1322            4/2/20   PR bond
Isac Hernandez        CF-20-1422                     PR bond
Shelly Bledsoe        CF-19-0318                     PR bond
Dustin Densmore       CF-20-1434                     PR bond
Solen Deer-in-Water   CM-20-1248                     PR bond
Desmond Ishman        CF-19-4711                     PR bond
Matthew Garrison      CF-20-1437                     PR bond
Joseph Garzone        CF-20-1367                     Reduce to $1,000
Chris Green           CF-20-1448                     PR bond
Brent Gray            CF-19-5328                     PR bond
Vincent Carter        CF-20-1009                     Reduce to $1,000
Brandie Russell       CF-19-5772            4/6/20   PR bond




                                                                           4-1
Case 4:18-cv-00298-CVE-JFJ Document 166-11 Filed in USDC ND/OK on 04/09/20 Page 1 of 4
 Case 4:17-cv-00606-TCK-JFJ Document 341 Filed in USDC ND/OK on 09/23/20 Page 8 of 16




                                                                       Exhibit "B"
Case 4:18-cv-00298-CVE-JFJ Document 166-11 Filed in USDC ND/OK on 04/09/20 Page 2 of 4
 Case 4:17-cv-00606-TCK-JFJ Document 341 Filed in USDC ND/OK on 09/23/20 Page 9 of 16
Case 4:18-cv-00298-CVE-JFJ Document 166-11 Filed in USDC ND/OK on 04/09/20 Page 3 of 4
Case 4:17-cv-00606-TCK-JFJ Document 341 Filed in USDC ND/OK on 09/23/20 Page 10 of 16




    From: Lollman, Jason [mailto:Jason.Lollman@oscn.net]
    Sent: Sunday, April 5, 2020 1:52 PM
    To: Erik Grayless <egrayless@tulsacounty.org>; Kevin Keller <kkeller@tulsacounty.org>
    Subject: Bond reduction requests

    Erik,

    Per our conversation on Friday, I am emailing you the list of bond reduction requests I intend to
    make on Tuesday’s docket. This is the same list I am forwarding to judge Miller.

    I understand you will probably be objecting to most of not all of these requests. I would ask you
    to look at Keenan Anderson though. It appears he is being held on a count of KCSP that wasn’t
    filed. That would probably be an easy $3,000 reduction that we could agree to.

    Anyway, let me know what you think. I have added Kevin Keller to this email as you requested.

    Thanks!




                                         Exhibit A
Case 4:18-cv-00298-CVE-JFJ Document 166-11 Filed in USDC ND/OK on 04/09/20 Page 4 of 4
Case 4:17-cv-00606-TCK-JFJ Document 341 Filed in USDC ND/OK on 09/23/20 Page 11 of 16




                                                                                         Defendant's Name    Case No.                Charges                Bond·Request              · Reason                      Docket
                                                                                         Greg Lamont Dumas   CF-2020-1188            Maiming                $20,000 » $10,000         Change of condition--COVID    A
                                                                                         Keenan Anderson     CF-2020-1277            Poss. Of F/A AFCF      $3,000 reduction          COVID; KCSP count not filed   B
                                                                                         Antyon Custard      CF-2019-5179            Murder 1               50% reduction             Change of condition--COVID    B
                                                                                         Alan Hunter         CF-2020-1518            PSV; Forged Inst.      $7,500 » $2,000 or PR     Change of condition--COVID    B
                                                                                         Brianna Walker      YO-2020-15              Robbery 1              $50,000 » $15,000 or PR   Change of condition--COVID    B
                                                                                         Gerran Childress    CF-20-586; CF-20-1209   Burg3; Remove Mon      Agg bond of $10,000       Change of condition--COVID    C
                                                                                         Tamara Crook        CF-2020-1263            Conjoint Rob; ABPO     $124,000 > $50,000        Change of condition--COVID    C
                                                                                         Derrick McBee       CF-2020-1280            A&B-ST; Lare of Auto   $7,000 » $3,500           Change of condition--COVID    C
                                                                                         Devan Whitehead     CF-2020-1275            Eluding; Poss F/A      $16,000 » $7,500          Change of condition--COVID    C
  Case 4:18-cv-00298-CVE-JFJ Document 166-12 Filed in USDC ND/OK on 04/09/20 Page 1 of 5
    Case
       4:17-cv-00606-TCK-JFJ
4t7t2020    Tulsa County jail occupancy hitsDocument        341 attorneys,
                                            record low as judges, Filed inpolice
                                                                           USDC  adjustND/OK     onpandemic
                                                                                        to COVID-19 09/23/20I Crime Page
                                                                                                                    & Courts12    of 16
                                                                                                                             I tulsawodd.com



 Tirlsa County jail occupancy hits record low as judges, attorneys,
 police adjust to COVID-l9 pandemic
 Ey Samantha Vicent       Tu              Mar 28,2020




                                                                                                                      Exhibit "C"




 As of 4 p.m. Friday, the Tulsa County Jail population had decreased roughly 15 percent within a 1O-day period                     -
 resulting in what's believed to be a new low of occupancy at the facility. MIKE SIMONS/Tulsa World
 STAFF




    Related Content
    Find all of the links to coronavirus content in this Tulsa World SpCSla! report




 The local court system is adapting to life amid the COVID-19 global pandemic.

 As of 4 p.m. Friday, the Tulsa County Jail population had decreased roughly I5o/owithina
 10-day period     resulting in what's believed to be a new low of occupancy at the facility.
                      -
     Case 4:18-cv-00298-CVE-JFJ Document 166-12 Filed in USDC ND/OK on 04/09/20 Page 2 of 5
     Case 4:17-cv-00606-TCK-JFJ
4t7t2020                                        Document
             Tulsa County jail occupancy hits record            341
                                                     low as judges,    Filed police
                                                                    attorneys, in USDC
                                                                                    adjust toND/OK
                                                                                             COVID-19 on 09/23/20
                                                                                                      pandemic           PageI tulsaworld.com
                                                                                                               I Crime & Courts 13 of 16
  "We have told officers to use discretion," Tulsa Police Chief Wendell Franklin told the
  Tulsa World this week. '.We don't want to put offrcers in any danger. We don't want to
  bring people into the city jail or the county jail to potentially spread this virus."




  However, Franklin cautioned the state is in "a crisis" because of the safety risks created by
  the rapid spread of COVID-19, caused by the coronavirus.

  "'We're in this pandemic, but we still have to try and maintain order within our
  community," he said. ooCrime does not stop because this pandemic has hit, and we wish it
  would."

  On Friday, the Oklahoma Supreme Court modified its March 16 emergency order to state
  district courts requiring the cancellation ofjuried trials through May 15 and ordered the
  closure of all 77 county courthouses except for emergencies. In emergency hearings, no
  more than 10 people can be in a courtroom at one time, including the judge and court
  personnel.


  In speciahzedproceedings March 19, the Tulsa County Public Defender's Office
  successfully lobbied for the release of dozens of people either accused only of
  misdemeanors or nonviolent felony offenses. By the end of that day, Tulsa County
  Presiding Judge William LaFortune ordered courtrooms and judges' offices closed, though
  the daily bond docket     and other emergency civil and criminal matt        is still taking
  place remotely.
                                    -
 Case 4:18-cv-00298-CVE-JFJ Document 166-12 Filed in USDC ND/OK on 04/09/20 Page 3 of 5
    Case
4t7t2020   Tulsa County jail occupancy hitsDocument
      4:17-cv-00606-TCK-JFJ                                 341 Filed
                                            record low as judges,         inpolice
                                                                  attorneys, USDC  adjustND/OK     onpandemic
                                                                                          to COVID-19 09/23/20I CrimePage
                                                                                                                      & Courts14   of 16
                                                                                                                               I tulsaworld.com


 District Attorney Steve Kunzweiler said Wednesday that LaFortune, Tulsa Mayor G.T.
 Bynum and Franklin have since spoken about "limiting affests to public safety threats" or
 those "engaged in ongoing criminal enterprises."


 Bynum's office declined further comment but Franklin said he recorded3T anests on
 March 17 compared to 22 anests on Tuesday.

 Chief Public Defender Corbin Brewster said there were about 1,250 people housed at the
 Tulsa County jail on March 16, while a jailpopulation report Friday afternoon said there
 were nearly 1,100 people on the books.

 "We don't want people in the jail any more than they want to be in the jaiI," said Broken
 Arrow Police Public Information Officer Chris Walker, whose agency transports arrestees
 to Tulsa and Wagoner counties. 'oEven on our responses to calls, we're taking a lot of
 telephone reports instead of in-person reports to minimize contact."

 Franklin said Tulsa County Sheriff Vic Regalado has since implemented a protocol to
 separate new bookings from those who are akeady in general population. Sheriff's Office
 spokeswoman Casey Roebuck has said there is no evidence COVID-I9 has entered the
jail, though the county has not publicly said whether anyone in the jail has been tested.

Kunzweiler issued a statement to the World in which he said, "Individuals who are not
public safety threats are processed quickly and many times released (from jail) on a
personal recognizance bond or on a reduced bond."


But Brewster said he identified at least 10 arrests between March 19 and 23 thatwere
"likely avoidable" altogether, including a woman arrested March 2l on a $100 bond for a
2008 misdemeanor warrant for a bogus check.

Kunzweiler, in his statement, said people can be released from custody pre-trial either on
their own reco gnizance with conditions including ankle monitors and homebound
detention if necessary, and said, "This is a fluid situation with changes happening every
day;'

He said the daily bond docket helps to more quickly address cases such as the ones
Brewster highlighted.
     Case 4:18-cv-00298-CVE-JFJ Document 166-12 Filed in USDC ND/OK on 04/09/20 Page 4 of 5
     Case 4:17-cv-00606-TCK-JFJ
4t7t2020                                        Document
             Tulsa County jail occupancy hits record            341
                                                     low as judges,    Filed police
                                                                    attorneys, in USDC
                                                                                    adjust toND/OK
                                                                                             COVID-19 on  09/23/20
                                                                                                      pandemic           PageI tulsaworld.com
                                                                                                               I Crime & Courts 15 of 16




  Asked about the arrests Brewster cited, Franklin said there are often "underlying factors"
  that go into the decision to arrest someone with such awaffartt, including whether the
  person is disturbing the peace during their interaction.


  He went on to say it was easy to "sit an office and say on paper we should not make affests
  on petty crimes and other thingso" but countered: "What if we get called to, say, a guy
  running around naked on the streets of Tulsa?

  "Do people want their kids (and) do families want to see that?" Franklin asked. "In some
  instances, we have to make an affest on that." However, he said: 'oThere's lots of times we
  interact with people and say 'you have warrants, go take care of those.' "

  He said, 'ol've been on for 23 years and I was doing it as a rookie officer. We've always
  had that (discretion.) And I think more so now officers are using that discretion."


  When asked a similar question about warrant-related arrests, Sand Springs Police Chief
  Mike Carter said, o'The guidance we've put out to our officers is that they need to use
   discretion in those types of situations. There's obviously a lot more important things to be
   concentrating on right now."


   Carter said offrcers there have typically issued citations for drug crimes since the
   legislative passage of criminal justice reform measures. However, he said the agency is
   also limiting arrests for certain other nonviolent offenses and said police are focused on
   outreach to businesses impacted by closures due to COVID-19.
  Case 4:18-cv-00298-CVE-JFJ Document 166-12 Filed in USDC ND/OK on 04/09/20 Page 5 of 5
4t7t2020
     Case  Tulsa County jail occupancy hits Document
       4:17-cv-00606-TCK-JFJ                record low as judges,
                                                             341attorneys,
                                                                  Filed inpolice
                                                                            USDC adjust ND/OK
                                                                                        to COVID-19on 09/23/20
                                                                                                    pandemic         Page
                                                                                                             I Crime & Courts 16    of 16
                                                                                                                              I tulsaworld.com


 "But when we say nonviolent offenses, to be clear, we do not count burglary and felony-
 level theft crimes in that same manner," Carter said.

 Walker, from Broken Arrow, said officers would still be required to make affests in
 suspected cases of domestic violence but said he believed "not much has changed" with
 regard to behavior on patrol.

 o'Where
             is the line?" he said of deciding which offenses are worthy of arrest. "Everybody's
 going to say something different. Minor offenses may get a citation rather than an arrest,
 but that's going to be the individual officer's discretion."

 Brewster said Friday afternoon that he thinks law enforcement has overall "done better" at
 reducing bookings since last week and added: "I think there seems to have been a change
 in tone in terms of those arrests." He also commended Franklin's willingness to discuss
 circumstances related to the arrests he identified.

 "We recognize the seriousness of this and we recognize the judicial system isn't operating
 at full strength. We know that," Franklin told the World of the situation. "Obviously the
 courts know that. The presiding judge knows that. Our municipal judges and court
 administrator know that.

"But they reco gntze there is still some function of government that has to be maintained
and that judicial branch has to continue to operate, albeit more slowly and remotely. That's
the difficult thing. We know we still have to operate and every branch of government still
has functions it has to do."
